Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/314,238 filed 5/7/21. Claims 1-20 are pending with claims 1, 12, and 16 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton US 2015/0055119 A1.
Hamilton teaches:
With respect to claim 1, A viewing optic (rangefinder; abstract; paragraph 0002) comprising: a body, the body including a display (the rangefinder includes a body, the body includes a display; paragraphs 0012 and 0083; rangefinder 200 includes a body 520), a ranging system for measuring a distance to a target 



With respect to claim 3, The viewing optic of Claim 2, wherein the processor is in communication with the direction sensor (the rangefinder 200 may also include an inertial navigation unit 516 (direction sensor) that interacts with the processor 508, paragraph 0054; an inertial navigation unit may be mounted within the body in communication with the processor, paragraph 0012).  

With respect to claim 4, The viewing optic of Claim 3, wherein the processor has a ballistics computer program that uses the distance from the ranging system and the wind direction from the direction sensor to determine a ballistic trajectory (the rangefinder 200 is capable of storing multiple profiles, so a user may program some or all of the ballistics information for multiple guns (ballistics computing program) and may store the profile information for later use, paragraph 0058; the processor 508 of the rangefinder 200 can calculate the bearing direction of the wind, and use these calculations to give the best ballistic solution, paragraph 0076; ranging system 504 uses a laser beam to determine the distance to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned (distance from the direction of the target), paragraph 0055; an inertial navigation unit 516 (direction sensor) may be used in the rangefinder 200 connection with ballistics information to calculate information concerning bullet trajectory (ballistic trajectory), paragraph 0056).  

With respect to claim 5, The viewing optic of Claim 1, further comprising a memory device to store information from the direction sensor, wherein the memory device is in communication with the 

With respect to claim 6, The viewing optic of Claim 1, further comprising at least one additional sensor selected from the group consisting of: an anemometer, a barometric pressure sensor, a humidity sensor, and a temperature sensor, and combinations thereof (a rangefinder 200 may also include certain environmental sensors 530 such as a thermometer, compass, pressure sensor, sensors for measuring humidity, wind direction and speed, or other environmental features, paragraph 0070).  

With respect to claim 7. The viewing optic of Claim 1, further including a first button mounted on the body and operatively connected to the ranging system (a first button is mounted on the body in communication with the ranging system, paragraph 0012).  

With respect to claim 8, The viewing optic of Claim 1, further including a second button mounted on the body and operatively connected to the direction sensor (a second button is mounted on the body in communication with the processor, the second button being a multi-position button. An inertial navigation unit (direction sensor) may be mounted within the body in communication with the processor, paragraph 0012).  

With respect to claim 9, The viewing optic of Claim 1, further including a third button to adjust wind speed after engagement of the direction sensor (inertial navigation unit 516 (direction sensor) may be 

With respect to claim 12, A rangefinder (abstract) comprising: a body (the rangefinder includes a body, the body including a display, paragraph 0012; rangefinder 200 includes a body 520 in which several components are contained, paragraph 0083); a ranging system for measuring the distance to a target and mounted within the body (a rangefinder for measuring a distance to a target; a ranging system and a processor are mounted within the body; paragraph 0012; ranging system 504 uses a laser beam to determine the distance to an object or to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned; paragraph 0055); a direction sensor mounted within the body for determining direction of wind and direction of the target (inertial navigation unit 516 includes a 3-axis compass, a 3-axis accelerometer and a 3-axis gyroscope incorporated into the rangefinder 200; paragraph 0056; the rangefinder has improved input and tracking of wind direction, allowing for improved ballistic compensation for wind, abstract; calculation and display of wind direction when the rangefinder 200 changes position, based on data from the inertial navigation unit 516 (direction sensor) so that a new wind direction is pictured on the display 300 when the position of the rangefinder 200 has changed (determining direction of wind), paragraph 0056; determining which way the wind is coming from, relative to the direction of their target (determined direction of target), paragraph 0078; the calculations are adjusted for a second target 580 at direction 200 degrees, using the same wind and ballistics data. The inertial navigation unit 516 (direction sensor) allows the new aiming direction for second target 580 (calculating direction of the target) to be applied to the original wind input for the processor 508 to calculate new crosswind and headwind components, paragraph 0086); a processor mounted within the body and in communication 

With respect to claim 13, The rangefinder of Claim 12, further comprising a memory device to store information from the direction sensor, wherein the memory device is in communication with the direction sensor (once a user sets the wind direction and speed, it is stored in memory of processor 508, paragraph 0077; the compass (direction sensor) takes an instantaneous reading of its direction, and then displays the wind arrow at the appropriate place on the display that corresponds to the stored 
  
With respect to claim 14, The rangefinder of Claim 12, further comprising at least one additional sensor selected from the group consisting of: an anemometer, a barometric pressure sensor, a humidity sensor, and a temperature sensor, and combinations thereof (a rangefinder 200 may also include certain environmental sensors 530 such as a thermometer, compass, pressure sensor, sensors for measuring humidity, wind direction and speed, or other environmental features, paragraph 0070).  

With respect to claim 15, The rangefinder of Claim 12, wherein the direction sensor determines the direction of the wind without manual input from the user (the compass (direction sensor) taken an instantaneous reading of its direction, and then displays the wind arrow at the appropriate place on the display that corresponds to the stored wind direction (compass or direction sensor determining wind direction without manual input), paragraph 0080; the user does not need to know which direction he or she is facing. When the user turns on the rangefinder 200, an immediate compass direction reading is taken by the onboard inertial navigation unit 516 and the rangefinder 200 processor 508 determines it is facing 270 (due west), paragraph 0082).  

With respect to claim 16, A method of calculating a ballistic trajectory (using ballistics information to calculate information concerning bullet trajectory, paragraph 0056) comprising: pointing a viewing optic in a direction corresponding to a direction from which wind originates (the compass takes an instantaneous reading of its direction, and then displays the wind arrow at the appropriate place on the display that corresponds to the stored wind direction, paragraph 0080; once the wind indicator 512 is set, the user can pan the rangefinder 200 (viewing optic) left or right and the arrow with real-time adjust 

With respect to claim 17, The method of Claim 16, further comprising prior to pointing the viewing optic, accessing a wind direction capture mode of the viewing optic (fig. 13 shows the wind speed 314 and direction (via wind indicator 512) before range is determined, paragraph 0068; fig. 13 illustrates a display 300 in a basic mode showing the current wind speed and direction before windage and range data are determined (thus basic mode showing wind direction is interpreted as the wind direction capture mode prior to determining range), paragraph 0074; after wind speed and wind direction are provided, the user can aim at a target, and press the laser fire button 210, which will calculate and display the distance to the target (user accessing wind direction information prior to pointing or aiming at the target), paragraph 0071).  

With respect to claim 18, The method of Claim 16, further including storing the wind direction on a memory device (once a user sets the wind direction and speed, it is stored in memory of processor 508, paragraph 0077; wind data such as speed and direction stored in memory in the device, paragraph 0083).  

With respect to claim 19, The method of Claim 16, further comprising obtaining a range value by aiming the viewing optic at a target and activating a ranging system of the viewing optic (after wind speed and wind direction are provided, the user can aim at a target, and press the laser fire button 210, which will calculate and display the distance to the target (range 380) as well as the elevation and windage settings (310, 312) the user would need for the shot, paragraph 0071).  

With respect to claim 20, The method of Claim 16, further comprising the steps of capturing information from one or more sensors of the viewing optic, the sensors selected from the group consisting of an anemometer, a barometric pressure sensor, a humidity sensor, and a temperature sensor (a rangefinder 200 may also include certain environmental sensors 530 such as a thermometer, compass, pressure sensor, sensors for measuring humidity, wind direction and speed, or other environmental features, paragraph 0070; wind data, such as wind velocity and direction, can be entered into the rangefinder 200 and used by the processor 508 by way of environmental sensors 530, paragraph 0074).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton US 2015/0055119 A1.
The teachings of Hamilton have been discussed above.
Hamilton fails to specifically teach:
With respect to claim 10, The viewing optic of Claim 1, which is a rangefinding binocular.  

With respect to claim 11, The viewing optic of Claim 1, which is a rangefinding monocular.  

However, Hamilton teaches a rangefinder as a viewing optic (a rangefinder for measuring a distance to a target, paragraph 0012; a rangefinder having improved display capabilities, abstract; an example of this style of rangefinder menu entry can be found in the Vortex Optics Ranger 1000 Rangefinder, paragraph 0004). Furthermore, incorporating binocular optics would have been well known and would involve routine skill in the art. It would have been obvious to one of ordinary skill in the art to modify the invention of Hamilton to implement binocular viewing optic as an obvious matter of design choice for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,002,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are taught in the claims of the ‘514 patent. The claims of the instant application are broader in scope than the claims of the ‘514 patent.
The ‘514 patent teaches:
1. A viewing optic comprising: a body, the body including a display, a ranging system for measuring a distance to a target and mounted within the body; a direction sensor mounted within the body for determining direction of wind and direction of the target; and a processor mounted within the body and capable of controlling information for showing on the display (claim 1).
  
2. The viewing optic of Claim 1, wherein the processor is in communication with the ranging system (claim 2).  
3. The viewing optic of Claim 2, wherein the processor is in communication with the direction sensor (claim 3).  

4. The viewing optic of Claim 3, wherein the processor has a ballistics computer program that uses the distance from the ranging system and the wind direction from the direction sensor to determine a ballistic trajectory (claim 4).  

5. The viewing optic of Claim 1, further comprising a memory device to store information from the direction sensor, wherein the memory device is in communication with the direction sensor (claim 5).  

6. The viewing optic of Claim 1, further comprising at least one additional sensor selected from the group consisting of: an anemometer, a barometric pressure sensor, a humidity sensor, and a temperature sensor, and combinations thereof (claim 6).  

7. The viewing optic of Claim 1, further including a first button mounted on the body and operatively connected to the ranging system (claim 7).  

8. The viewing optic of Claim 1, further including a second button mounted on the body and operatively connected to the direction sensor (claim 8).  

9. The viewing optic of Claim 1, further including a third button to adjust wind speed after engagement of the direction sensor (claim 9).  

10. The viewing optic of Claim 1, which is a rangefinding binocular (claim 10).  

11. The viewing optic of Claim 1, which is a rangefinding monocular (claim 11).  

12. A rangefinder comprising: a body; a ranging system for measuring the distance to a target and mounted within the body, a direction sensor mounted within the body for determining direction of wind and direction of the target; a processor mounted within the body and in communication with the ranging system and the direction sensor, the processor having a ballistics computer program that uses the distance from the ranging system, the wind direction and the direction of the target from the direction sensor to determine a ballistic trajectory (claim 12).  

13. The rangefinder of Claim 12, further comprising a memory device to store information from the direction sensor, wherein the memory device is in communication with the direction sensor (claim 13).  

14. The rangefinder of Claim 12, further comprising at least one additional sensor selected from the group consisting of: an anemometer, a barometric pressure sensor, a humidity sensor, and a temperature sensor, and combinations thereof (claim 14).  

15. The rangefinder of Claim 12, wherein the direction sensor determines the direction of the wind without manual input from the user (claim 15).  

16. A method of calculating a ballistic trajectory comprising: pointing a viewing optic in a direction corresponding to a direction from which wind originates; the viewing optic having a body, a direction sensor mounted within the body, and a processor in communication with the direction sensor and having a ballistics program; capturing the wind direction by activating the direction sensor; communicating the wind direction to the processor; and using the ballistics program to determine a ballistic trajectory (claim 16).  

17. The method of Claim 16, further comprising prior to pointing the viewing optic, accessing a wind direction capture mode of the viewing optic (claim 17).  

18. The method of Claim 16, further including storing the wind direction on a memory device (claim 18).  

19. The method of Claim 16, further comprising obtaining a range value by aiming the viewing optic at a target and activating a ranging system of the viewing optic (claim 16).  

20. The method of Claim 16, further comprising the steps of capturing information from one or more sensors of the viewing optic, the sensors selected from the group consisting of an anemometer, a barometric pressure sensor, a humidity sensor, and a temperature sensor (claim 20).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH